Citation Nr: 0702217	
Decision Date: 01/25/07    Archive Date: 01/31/07

DOCKET NO.  05-02 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to service connection for cause of the veteran's 
death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel




INTRODUCTION

The veteran had active military service from December 1973 to 
December 1993.  He died in July 2003 of metastatic melanoma.  
The appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota.  

When the appellant filed her claim in August 2003, she 
completed a form that included reference to claims for 
accrued benefits.  She specifically indicated that she 
desired VA to "continue" the veteran's claim of service 
connection that was pending at the time of his death.  The RO 
has not developed for the Board's review a claim of 
entitlement to accrued benefits.  Consequently, this issue is 
referred to the RO for adjudication.


FINDING OF FACT

The metastatic melanoma that caused the veteran's death 
likely began during his military service.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
warranted. 38 U.S.C.A. §§ 1110, 1131, 1310, 5107(b) (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.312 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's death certificate reflects that the veteran 
died on July 9, 2003, due to or as a consequence of 
metastatic melanoma.  No underlying cause of death was 
reported.  

It is contended that the veteran's fatal metastatic melanoma 
is attributable to his military service.  The appellant 
contends that this may have been caused by exposure to 
carcinogens while the veteran was in service.  

The veteran' service medical records reveal that the veteran 
underwent an occupational health examination in March 1985 
which revealed exposure to noise, zinc chromate, xylene, 
toluene, methyl ethyl ketone, and butyl acetate.  The veteran 
worked in the munitions branch.  A chest x-ray obtained in 
June 1986 revealed a possible 2-centimeter (cm) to 2.5-cm 
mass in the right posterior chest overlaying the right atrium 
on the frontal view.  A tomography of the right lower lung 
field revealed a probable diagnosis of granuloma.  The 
veteran was diagnosed with sinusitis in April 1993 and he was 
seen for congestion, cough, and a sore throat in June 1993.  
His service medical records are negative for any reference to 
melanoma.  

Treatment reports from Rapid City Regional Hospital reveal 
that the veteran was seen for left temporal swelling and 
headaches in July 2001.  A computed tomography (CT) scan 
revealed a 3-cm mass partially destroying the wall of the 
left maxillary sinus with encroachment into the anterior 
masseter space.  A biopsy revealed malignant melanoma with 
probable origination from the left maxillary sinus.  In April 
2002 the veteran was noted to have pulmonary metastasis.  

In a letter from the veteran's private physician, R. Burgess, 
M.D., dated in March 2003, Dr. Burgess opined that the 
veteran's malignant melanoma of the left buccinators and 
infratemporal fossa with metastasis to the lungs as likely as 
not manifested within a year of the veteran's discharge from 
service.  

Associated with the claims file is a letter from D. Petereit, 
M.D., dated in March 2003.  Dr. Petereit reported that the 
veteran was diagnosed with metastatic malignant melanoma and 
had recently completed radiation therapy.  He said the 
veteran's rapidly progressive disease virtually replaced the 
entire vertebral column as well as painful rib metastases.  
He opined that it was as likely as not that the melanoma had 
manifested within a year of the veteran's discharge from 
service. 

The veteran's treating physician at VA also provided an 
opinion dated in March 2003 in which he reported that the 
veteran was diagnosed with metastatic melanoma in July 2001.  
He said the melanoma was undoubtedly present at least months 
before diagnosis and given the variable kinetics of melanoma 
possibly years prior to diagnosis.  

A VA medical opinion was obtained in April 2003.  The 
examiner reported that zinc chromate is an A1 carcinogen and 
that there have been no cases of melanoma associated with 
zinc chromate.  She said that toluene, xylene, butyl acetate, 
and methylethyl ketone were not categorized as carcinogens.  
The examiner reported that the veteran's medical records 
indicated that the veteran's malignant melanoma began in his 
left maxillary sinus and metastasized to the veteran's lungs.  
She noted that a malignant melanoma in the maxillary sinus 
would have been undetectable until it caused clinical 
symptoms.  She said the veteran developed headaches, pain and 
swelling on the left side of his face for which he sought 
medical care.  She said at that time or shortly thereafter, 
the malignant melanoma was diagnosed by biopsy.  The examiner 
reported that malignant melanoma may occur at an undetectable 
site and remain present for many years.  She opined that it 
was as likely as not that the veteran developed the malignant 
melanoma while he was still in service.  

Another VA medical opinion was obtained in August 2004.  The 
reviewer reported that the veteran was exposed to zinc 
chromate, toluene, xylene, butyl acetate, and methylethyl 
ketone while in service.  She said that toluene, xylene, 
butyl acetate, and methylethyl ketone are not categorized as 
carcinogens and it was less than likely that they could cause 
cancer, specifically malignant melanoma.  She said that zinc 
chromate is an A-1 carcinogen but that there have been no 
cases of melanoma associated with zinc chromate so it was 
less than likely that zinc chromate caused the malignant 
melanoma.  

A VA opinion was also obtained in April 2005.  The reviewer 
opined that it was less likely than not that the lung nodule 
noted in 1986 on active duty was the first manifestation of 
metastatic melanoma.  He based this opinion on the fact that 
the diagnosis was a probable granuloma, that the veteran's 
private medical records noted a calcified granuloma, that the 
appearance of the nodule on the chest x-ray was not 
consistent with metastatic lung disease, and that it would be 
extremely unlikely that a metastatic melanoma in 1986 would 
be asymptomatic and not diagnosed for another fifteen years.  

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability that was 
incurred in or aggravated by active service, or which was 
proximately due to or the result of a service-connected 
condition, was either a principal or contributory cause of 
death.  38 U.S.C.A. §§ 1110, 1131, 1310; 38 C.F.R. §§ 3.303, 
3.312(a).  For a service-connected disability to be the 
principal cause of death, it must singularly, or jointly with 
some other condition, be the immediate or underlying cause of 
death, or be etiologically related thereto.  38 C.F.R. § 
3.312(b).  For a service-connected disability to be a 
contributory cause of death, it must be shown that it 
contributed substantially or materially to his death, that it 
combined to cause death, or aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312(c).  

In this case the VA examiner, in April 2003, reported that a 
malignant melanoma may occur at an undetectable site and 
remain present for many years.  She opined that it was as 
likely as not that the veteran developed the malignant 
melanoma while he was still in service.  The veteran's 
treating physician at VA also opined that the melanoma was 
undoubtedly present at least months before diagnosis and 
given the variable kinetics of melanoma possibly years prior 
to diagnosis.  These opinions address the salient question of 
a possible relationship between the veteran's service and his 
fatal cancer.  Consequently, with resolution of reasonable 
doubt in the appellant's favor, the Board finds that a grant 
of service connection is warranted.  

Other opinions are not as favorable to the appellant's claim, 
but they do not directly contradict the notion that the 
veteran's melanoma likely existed for some time before it was 
finally detected.  For how long the melanoma existed is 
clearly debatable, especially in light of the varying 
opinions and somewhat equivocal statements made by those who 
have provided opinions; however, the evidence on balance does 
not weigh against the appellant's claim.  In other words, the 
evidence tends to show that it is as likely as not that the 
melanoma had its beginnings while the veteran was still on 
active duty.  


ORDER

Entitlement to service connection for cause of the veteran's 
death is granted.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


